

Exhibit 10.1
SETTLEMENT AND GENERAL RELEASE AGREEMENT


This Settlement and General Release Agreement (“Agreement”) is entered as of
June 17, 2010 into between Flint Telecom Group, Inc. (consisting of Flint
Telecom Group, Inc. and its subsidiaries and affiliates) (hereinafter,
altogether referred to as “Flint”), RedQuartz Atlanta, LLC (RQ) and Thomas J.
Davis (“TD”) (and RQ and TD each an “Investor” and together, the “Investors”).
The Investors and Flint agree as follows:


RECITALS


A.  
WHEREAS, in November 2007, RQ was issued a $100,000 convertible promissory note
by Flint, which was extended to September 30, 2011, and as of the date of this
Agreement, Flint owes RQ $75,000 under this note; and



B.  
WHEREAS, on January 29, 2009, RQ and Flint entered into a Stock and Warrant
Purchase Agreement, whereby Flint sold RQ 5,454,545 shares of its common stock
and warrants and in exchange, RQ agreed to invest $1,500,000 into Flint; and



C.  
WHEREAS, as of the date of this Agreement, RQ invested a portion of that total
amount, $500,000, into Flint, and Flint and RQ have agreed to cancel the shares
and warrants as described above, and no consideration for the $500,000
investment has been paid to date; and



D.  
WHEREAS, it is acknowledged and agreed by each of the parties that the $575,000
total outstanding owed was assigned by RQ to TD and shall be repaid by Flint to
TD under terms as set forth in this Agreement; and



E.  
WHEREAS, on or before September 30, 2008 TD invested $250,000 and Flint issued a
$250,000 promissory note to TD dated September 30, 2008 and on or before
November 10, 2008 TD invested another $250,000 and Flint issued a second
$250,000 promissory note to TD dated November 10, 2008 (the “Notes”); and



F.  
WHEREAS, TD also invested $125,000 on or before October 1, 2008 and Flint issued
a $125,000 promissory note to TD dated October 1, 2008; a portion of this note,
in the amount of $50,000, remains issued and outstanding and is not a part of
this Agreement; the remaining $75,000 is part of this Agreement, and TD also
provided such other loans to Flint from time to time from January 23, 2008 to
April 22, 2009, totaling $200,000 in principal  (the “Debt”), and


 
G.  
WHEREAS, Kelly Davis loaned $125,000 to Flint on October 1, 2008 and was issued
a promissory note which has not been repaid as of the date of this agreement;
this note was repaid by TD and therefore $125,000 shall be repaid by Flint to TD
under terms as set forth in this Agreement; and



H.  
WHEREAS, certain disputes and disagreements have arisen between the parties
relating to the above investments and transactions (the “Transactions”), and the
parties have entered into this Agreement to fully and finally settle all of
their disputes and


 
 

--------------------------------------------------------------------------------

 

disagreements, and to settle any and all claims that each of the parties may
have against each other.


AGREEMENT


WHEREFORE, the parties to this Agreement hereby agree as follows:


1.  
TD hereby agrees to refinance the Debt, including the repayment of any and all
principal and accrued interest amounts under the Debt, and terminate the rights
to all warrants and the underlying securities, as set forth in this Agreement.
In the event of any conflict between this Agreement and the promissory notes,
warrants or the terms of the Debt, the provisions of this Agreement shall
prevail.



2.  
Each of the Parties acknowledge and agree that RQ hereby assigns to TD all of
its $575,000 total investment.



3.  
Flint hereby agrees to pay a total of $800,000 cash to TD over a period of 20
months through equal monthly installment payments in the amount of $40,000 each
commencing on or before August 31, 2010.



4.  
TD hereby agrees to sell the Notes to a third party for no more than $200,000
within sixty days from the date of this Agreement.



5.  
Flint hereby agrees to issue to TD 153,000 shares of Flint’s Series F
Convertible Preferred Stock as of the effective date of this Agreement, a copy
of the Certificate of Designation of the Series F Convertible Preferred Stock is
attached hereto as Exhibit A, and includes the following terms: (i) convertible
into common stock commencing January 1, 2011, (ii) carrying a cumulative
dividend of 14% per annum and (iii) convertible at a 20% discount to the market
price at time of conversion, subject to a floor price of $0.0500 per share.


 
6.  
TD hereby agrees to execute the Voting Agreement attached hereto and
incorporated herein as Exhibit B.



7.  
TD and all other plaintiffs hereby agree to file an executed Dismissal without
Prejudice of the complaint filed against Flint and all other defendants.



8.  
Subject to full performance by Flint, as set forth herein, the above Sections of
this Agreement is for full settlement of any and all claims each of the
Investors may have, now or in the future, against Flint and its Releasees with
respect to the subject matter herein, and for the release, as set forth
below.  Each of the Investors shall be responsible for payment of all taxes
related to receipt of the consideration hereunder. A full accounting of all of
the loans due and payments to be made as per this Agreement is attached hereto
as Exhibit C.



9.  
Upon full performance by Flint of all obligations hereunder, including payments
in full , issuance of the shares, and payment of the other debt as set forth
herein,  each of the Investors hereby releases, waives and forever discharges,
individually and collectively,


 
 

--------------------------------------------------------------------------------

 

Flint and its current or former officers, directors, employees, agents,
affiliates, predecessors, successors, assigns, subsidiaries and all persons
acting through or with them (hereinafter collectively referred to as
“Releasees”), from any and all claims, rights, demands, liabilities, causes of
action, losses, counterclaims, obligations, third party claims, costs or
expenses (including attorneys’ fees) of any kind whatsoever, known or unknown,
fixed or contingent, suspected or unsuspected, that the Investors may now have
or has ever had against Releasees. This release includes, without limitation,
all claims relating to any contract between any of the Investors or Releasees,
whether express or implied, and its termination or breach; any and all claims
relating to or arising from any consulting relationship with the Releasees; any
claims for misrepresentation, fraud, or breach of any covenant of good faith and
fair dealing; and any and all claims related to or in any manner incidental to
each of the Investors’ relationship with the Releasees, or by reason of any
matter, cause or thing arising out of or relating to the
Transactions.  Notwithstanding anything in this Section 12, it is hereby agreed
and acknowledged that this Section 12 shall not be applicable to any claim,
rights, demands, losses, liabilities, damages, obligations, costs or expenses
(including attorneys’ fees) arising out of a breach of this Agreement.


This release also expressly includes any and all claims relating to, or arising
from, each of the Investors’ right to purchase, or actual purchase of any
securities of Flint or any of its affiliates, including, without limitation, any
claims for fraud, misrepresentation, breach of fiduciary duty, breach of duty
under applicable state corporate law, and securities fraud under any state or
federal law.


It is expressly understood and agreed by the parties that this Agreement is in
full accord, satisfaction and discharge of any and all claims by each of the
Investors against Releasees (other than as set forth herein), and that this
Agreement has been signed with the express intent of extinguishing all such
claims.


Flint hereby releases, waives and forever discharges, individually and
collectively, TD and his employees, agents, affiliates, predecessors,
successors, assigns, and all persons acting through or with him (hereinafter
collectively referred to as “ TD Releasees”), from any and all claims, rights,
demands, liabilities, causes of action, losses, counterclaims, obligations,
third party claims, costs or expenses (including attorneys’ fees) of any kind
whatsoever, known or unknown, fixed or contingent, suspected or unsuspected,
that Flint may now have or has ever had against TD Releasees. This release
includes, without limitation, all claims relating to any contract between Flint
and any of the Investors or Releasees, whether express or implied, and its
termination or breach; any and all claims relating to or arising from any
consulting relationship with the TD Releasees; any claims for misrepresentation,
fraud, or breach of any covenant of good faith and fair dealing; and any and all
claims related to or in any manner incidental to each of the Investors’
relationship with the TD Releasees, or by reason of any matter, cause or thing
arising out of or relating to the Transactions.


10.  
Notwithstanding anything in Sections 8 or 9 above, nothing in this Agreement
shall be construed to affect or impair in any way the ability of TD to enforce
this Agreement in whole or in part and the terms of this Agreement and the
accompanying Note and other


 
 

--------------------------------------------------------------------------------

 

documents and instruments shall specifically not be considered the same subject
matter as the claims being settled herein.


11.  
Each of the Investors agrees and acknowledges that none of the Flint common
shares or other securities that are issued hereunder or any of the Investors
current ownership of such securities are, and may never be, registered under the
Securities Act of 1933 or under any state securities or "blue sky" laws of any
state of the United States, and, unless so registered, may not be offered or
sold in the United States or, directly or indirectly, to U.S. Persons (as that
term is defined in Regulation S under the Securities Act of 1933), except
pursuant to an effective registration statement under the Securities Act of
1933, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933 and in each case only in
accordance with applicable state and federal securities laws.



12.  
Flint agrees and acknowledges that the Transactions and all intended issuances
of securities under this Agreement, including, with limitation, the restricted
common stock and promissory notes to TD are exempt from registration
requirements under the Securities Act of 1933, and that any and all necessary
filings under federal or applicable state securities laws have been made by it
to effectuate the Transactions and intended issuances under this Agreement.



13.  
By entering into this Agreement, no party is admitting the sufficiency of any
claim, allegation, assertion, contention or position of any other party, nor the
sufficiency of any defense to any such claim, allegation, assertion, contention
or position.  The Parties have entered into this Agreement in good faith and
with a desire to forever settle all claims relating to the Transactions.



14.  
Each of the Parties understand and hereby agree that this settlement is in
compromise of a disputed claim, that the Releases given are not to be construed
as an admission of liability on the part of the party or parties hereby
released, that the parties deny any liability on their respective parts, and
that the parties hereto, by entering into this Agreement, attempt merely to
avoid costly and lengthy litigation.



15.  
Any controversy or claim of any kind arising out of or relating to this
Agreement or its breach, including but not limited to any claim relating to its
validity, interpretation, or enforceability, shall be submitted to binding
arbitration in the State of Florida, in accordance with the Arbitration Rules of
the American Arbitration Association (“AAA”). Each of the Investors and the
Company agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award.  Each of the Investors and the Company agree that the
prevailing party in any arbitration shall be awarded its reasonable attorney's
fees and costs.  EACH OF THE INVESTORS AND FLINT ACKNOWLEDGE AND AGREE THAT BY
SIGNING THIS AGREEMENT, EACH OF THE INVESTORS AND FLINT HAVE VOLUNTARILY ELECTED
TO ARBITRATE ALL ARBITRABLE CLAIMS RATHER THAN LITIGATE THEM IN A JUDICIAL FORUM
AND THAT YOU AND FLINT ARE GIVING UP THE RIGHT TO A JURY TRIAL AND TO A TRIAL IN
A COURT OF LAW.


 
 

--------------------------------------------------------------------------------

 



16.  
Civil Code.  Each Party represents that it is not aware of any claim against the
other than the claims that are released by this Agreement.  Each Party
acknowledges that it has been advised by legal counsel and is familiar with the
provisions of the Nevada Civil Code, which provides as follows:



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


Each Party, being aware of said code section, agrees to expressly waive and
relinquish any right or benefit it has or may have under the Civil Code of the
State of Nevada, as well as any other similar provision under the statutory or
nonstatutory law of any other jurisdiction to the full extent that it may
lawfully waive all such rights and benefits.
 
17.  
This is the entire Agreement regarding the subject matter hereof and supersedes
all previous and contemporaneous discussions, negotiations, agreements and
understandings. No other promises or agreements have been made.



18.  
In the event that any provision of this Agreement is determined to be
unenforceable for any reason, the remaining provisions shall remain in full
force and effect and the unenforceable provision(s) shall be interpreted and
rewritten to give effect to the parties’ economic intentions.



19.  
Each of the Investors acknowledges and agrees that it has been advised that this
Agreement is a binding legal document. Each of the Investors further agrees that
has had adequate time and a reasonable opportunity to review the provisions of
this Agreement and to seek legal advice regarding all its aspects, and that in
executing this Agreement each of the Investors has acted voluntarily and has not
relied upon any representation made by the Flint or any of its employees or
representatives regarding the Agreement’s subject matter and/or effect. Each of
the Investors has read and fully understands this Agreement and voluntarily
agrees to its terms.



20.  
Each of the parties hereto agrees not to disclose the facts or any of the terms
of this Agreement to anyone except for SEC filings, its attorney, accountant and
government taxing authorities, unless required to do so by court order. Each of
the parties further agrees not to make any negative or disparaging statements
about any other party, its affilliates or its employees or representatives to
any third party, or to disclose any information that it became aware of as a
result of its relationship with a party.



21.  
This Agreement may be executed via facsimile or e-mail in counterparts, and each
facsimile or e-mail counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 
FLINT TELECOM GROUP, INC.
 
By:          /s/ Vincent Browne
                Vincent Browne
Chief Executive Officer






                /s/ Thomas J. Davis
Thomas J. Davis

 

 
RedQuartz Atlanta, LLC


      By:    /s/ Thomas J. Davis


Name: Thomas J. Davis


Title:  Member



 
 

--------------------------------------------------------------------------------

 
